(Por la Corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por Cuanto, Manuel Vargas, apeló de la sentencia que le condena a pagar una multa por haberse dedicado en diciembre de 1933 al negocio de ómnibus de motor (guaguas) sin haberse provisto de una patente creditiva de haber pagado $2.50 que como arbitrio municipal fijó la Asamblea Municipal de Aguadilla en su ordenanza aprobada el 19 de abril de 1933 para fijar el tipo de contribución por con-cepto de patentes de industrias y comercio durante el año económico de 1933-34.
Por Cuanto, en el caso de El Pueblo v. Irizarry que resolvimos el 6 de junio de 1934, 46 D.P.R. 898, hemos declarado por los mo-tivos que allí expusimos que las asambleas municipales no pueden *991imponer esa clase de contribución, por lo que el apelante no puede ser condenado por la infracción que se le imputó:
Por taNto, debemos revocar la sentencia apelada y dictar otra •en su lugar, como la pronunciamos, absolviendo a Manuel Vargas de la denuncia que se le hizo en este caso.